Citation Nr: 0330114	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of tardive dyskinesia as caused by 
VA medical treatment of prescribing Haldol.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1978 to May 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the claim sought 
on appeal.  The veteran entered notice of disagreement with 
this decision in February 2000; the RO issued a statement of 
the case in June 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in June 2001.  

In May 2003, the veteran requested that a hearing before a 
Veterans Law Judge be scheduled for him at the RO.  However, 
in July 2003, he canceled that request.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of Dyment and Bernklau cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as this 
one, and the potential prejudice to the appellant if the 
Board were to proceed to issue a decision at this time, the 
Board concludes a remand is needed for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
It would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claim.  In fact, it would 
be more advantageous to the veteran.  The veteran may waive 
the right to notice and duty to assist required by the VCAA, 
although the record does not reflect that he has done so. 

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 in September 1999.  Because the claim was filed on or 
after October 1, 1997, the version of 38 U.S.C.A. § 1151 in 
effect prior to October 1, 1997 (requiring only that 
additional disability be "the result of" VA hospital care, 
medical or surgical treatment, or examination) is not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement.  Upon remand, the RO should 
adjudicate the veteran's claim only under the provisions of 
38 U.S.C.A. § 1151 that became effective October 1, 1997. 

Accordingly, this case is REMANDED for the following:

1.  Unless legal precedent is issued after the date 
of this Board decision which makes it clear that 
the VCAA does not apply to claims filed before 
November 9, 2000, review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Notify the 
veteran of what evidence is required to 
substantiate his claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability of tardive dyskinesia as 
caused by VA medical treatment of prescribing 
Haldol; what evidence, if any, the veteran is to 
submit; and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice should specifically address 
what evidence is needed to substantiate a section 
1151 claim under the current law.

Any notice given, or action taken thereafter, must 
also comply with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003), 
as well as any other controlling guidance provided 
after the issuance of this Board decision.   

2.  Then, after ensuring any necessary development 
is completed, review the record and readjudicate 
the issue of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for additional disability of 
tardive dyskinesia as caused by VA medical 
treatment of prescribing Haldol, applying the 
version of 38 U.S.C.A. § 1151 in effect from 
October 1, 1997.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

